Russell, J.
1. Where the tenure of office is only collaterally involved, the statement by a witness that he was president of a named corpora, tion was not objectionable on the ground that the minutes of the corporation, showing his election, constituted higher and better evidence of the fact.
2. The material questions presented by the present writ of error are controlled, adversely to the plaintiff in error, by the ruling of this court in Sheffield v. Johnson County Savings Bank, 2 Ga. App. 221 (58 S. E. 386). Judgment affirmed.